DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
The present application is a national stage entry from PCT/CN2019124258 filed 12/10/2019 which claims priority to CN201911061260 filed 11/01/2019 in China. Acknowledgment is made of applicant's claim for foreign priority based on the foreign application filed in China on 11/01/2019. Applicant has submitted the priority documents on 09/09/2021. 
Response to Arguments
3.	Applicant’s arguments, see pages 7-9, filed 09/09/2021, with respect to claims 1, 11 and 13 have been fully considered and are persuasive.  The finality of the last rejection and/or objection has been withdrawn.
Allowable Subject Matter
4.	Claims 1, 11 and 13 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
CHEN (US2020/0185458A1, hereinafter as, CHEN).  
In regards to claims 1, 11, 13,  CHEN  discloses a display device including a touch panel (fig.13, touch OLED display panel structure) including: a substrate (fig.13, the substrate as shown) including at least two dielectric layers (two insulating layers 3, fig.13) and a wiring layer disposed between the two dielectric layers (layer having leads 22 that connect to electrodes 1, para 0033, as wiring layer which is not labelled but shown in fig. 13 is disposed between two insulating layers as shown), the wiring layer being provided with conductive lines (fig. 13, leads 21-22 connected to electrodes 1 as conductive lines), and the conductive lines being perpendicularly intersected with one another (the leads 22 will be intersected perpendicular at the IC connection area when connected to IC circuit of the non-display region, fig.3); a metal mesh, the conductive lines being disposed below the metal mesh (mesh of leads 21, fig.18 or figs. 17 or fig14, as metal mesh. The leads 22 connected at electrodes 1 is below the metal mesh of leads 21 at fig.6); a touch electrode layer being provided with touch electrodes arranged in an array (touch electrodes 1 disposed in the layer as shown, fig.13, for array see figs. 3-4); wherein, a bezel area of the touch panel is not provided with the conductive lines (leads 22 are not provided in all bezel area, fig. 3), the conductive lines are disposed below the metal mesh (non-display area 51-52 as the bezel area,  leads 22 connected at electrodes 1 as the conductive lines, is disposed below the metal mesh layer of 21, fig.6), the conductive lines are rhombus-shaped and arranged in an array (fig.4, or fig.14 or fig.17 or fig.18, para 0044, leads 21-22 connected to electrodes 1 (together as conductive lines) are rhombus shaped), and the touch electrodes (touch electrodes 1, fig. 13) are electrically connected to the conductive lines (conductive lines 22/21) through a plurality of first via holes (fig.13, through hole 30). 
Examiner considers the cited figs.3-4, 6, 13, 14, 17 and 18 as a single non-disjointed embodiment, see para 009-0027.

In regards to claims 1, 13, CHEN does not disclose as a whole “wherein the substrate includes a first dielectric layer, a second dielectric layer, and a third dielectric layer that are stacked in order; the wiring layer includes touch signal receiving lines and touch driving electrode lines; the touch signal receiving lines are disposed on the first dielectric layer and the second dielectric 
 In regards to claim 11, CHEN does not disclose as a whole, “the substrate includes a first dielectric layer, a second dielectric layer, and a third dielectric layer that are stacked in order; the wiring layer includes touch signal receiving lines and touch driving electrode lines; the touch driving electrode lines are disposed on the first dielectric layer and the second dielectric layer; the touch signal receiving lines are disposed on the second dielectric layer and the third dielectric layer.” 
Accordingly, the independent claims 1, 11 and 13 are allowed. 
The dependent claims 5-10 are also allowed based on their dependency from the independent claim 1. The dependent claims 15-20 are also allowed based on their dependency from the independent claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627